PER CURIAM.
The defendants in an action for damages have filed a petition for writ of common-law certiorari, seeking our review of an order entered by the Circuit Court for *67Columbia County, requiring them to answer certain interrogatories propounded by the respondent-plaintiff. Oral argument having been heard, the briefs and record having been read and considered, we are of the opinion that the petitioners have failed to demonstrate that the said order fails to comply with the essential requirements of the law, so the petition is denied without prejudice.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.